62 So.3d 56 (2011)
In re Mickey Remy MASON.
No. 2011-OB-0552.
Supreme Court of Louisiana.
April 25, 2011.

ORDER
The Office of Disciplinary Counsel ("ODC") commenced an investigation into numerous allegations of serious professional misconduct by respondent. These matters involve a pattern by respondent of neglecting legal matters, failing to communicate with his clients, and improperly settling potential claims for his malpractice with unrepresented clients. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Mickey Remy Mason, Louisiana Bar Roll number 1914, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Mickey Remy Mason for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Mickey Remy Mason shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
NEW ORLEANS, LOUISIANA, this 25th day of April, 2011.
/s/ Bernette J. Johnson
/s/ Justice, Supreme Court of Louisiana
*57